Case 20-10343-LSS Doc 3224 Filed 05/06/21 Page1of2

Si
Téwnom it mv concern i am SAW

For the longest time 1 had always thought of mvself as the oroblem.
| grew up in Seattle, all aspects verv normal average student favorite subiects were matn ana wood snc.

Was excelling in sports: BMX. football. and scouts too.
My experience with the Boy Scouts of America was in the beginning innocent and a great time, my trienz_
‘are there. Campouts away once a month and learning to pack for each trip. Some of the greatest
memories a kid could have. Cross-country skiing, son-shoeing, hiking, river rafting. All very much the staple
GF life today. The other side of that | call the price. Is the consumption of alcohol provided by the adults ona
trip to Stevens Pass, in the scout masters GEES ome sort of biue drinks and the VCR playing porn. |

  

My father stared getting involved with the scouts and stated driving the bus after J was no longer
the scout master. | was to drop out of scouts, football, and school. | have a 8th grade education with some
trade schooling. Stayed home and drank while my father was in campouts. | tiked blacking out so | did not

have to remember anything. So this was my start of full-time drinking.

lam turning 50 [7 with a sobriety date of 10/01/2009.
Through a 12 step program | am able to see clearly that the actions of adults in the care of me in the Boy
Scouts of America lead me to the decisions of alcohol blackouts and keeping quite.

1! ask who is going to keep children safe..... When | heard The Boy Scouts were going to incorporate girls
into scouts all the jokes on the social media of pregnancy, All | could think of was my experience.

When | was 38 | started on a path that was and is cleaning up my past no matter how messy it is and hold
myself accountable for my actions. Now if | don’t stand and tell my truth others will surly be hurt. The Boy
Scouts of America were established in a different ara. Times have changed so much and to keep kids safe at
home is a almost impossible task. Trust has been broken long before me | thought | was alone. | am SA-

a
Y cours
OF OF AWane

 

T

FILED
QI MAY 6 AM 9:45
cn

ere

 
Case 20-10343-LSS Doc 3224 Filed 05/06/21 Page 2 of 2

 

aorta teeny EeePC AL petal Re—}
\o3bl ag “wero |i

AD) F 449

45 yaar » 29

2509 Aagdn a 1g WSe

on “rr Toes
Beare |

209]25 107 aagShP

| 4 SW TZOZ AVN T
a) hee

?

=i

FAOUI-AN @

 

 
